UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALONJI SKOU EWING, a/k/a Luck,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00151-FL-1)


Submitted:   August 31, 2016             Decided:   September 14, 2016


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kalonji Skou Ewing, Appellant Pro Se. Dena Janae King, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kalonji    Skou   Ewing     appeals        the    district    court’s        order

denying his motion to reconsider the district court’s denial of

his 18 U.S.C. § 3582(c)(2) (2012) motion.                    Because the district

court    lacked    jurisdiction         to       consider    Ewing’s       motion    for

reconsideration, we affirm the denial of relief.                           See United

States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010) (holding

that    district    court     lacks      authority          to   grant     motion     to

reconsider ruling on § 3582(c)(2) motion).                       We dispense with

oral    argument    because      the    facts      and   legal    contentions        are

adequately    presented     in    the    materials       before     this    court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2